Citation Nr: 0811019	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-25 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) and major depression, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from August 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The veteran testified before a Decision Review Officer at the 
RO in July 2007.  He also testified before the undersigned 
Veterans Law Judge at the RO in December 2007.  Transcripts 
of both hearings have been associated with the record.


FINDING OF FACT

PTSD and major depression are manifested by severe 
occupational and social impairment due to sleep disturbance, 
irritability, intrusive thoughts, avoidance, disruptive 
emotions, hyper vigilance, social isolation, estrangement, 
and aggression.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD and major 
depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim of entitlement to an 
increased rating for PTSD was received in March 2005, after 
the enactment of the VCAA.  

A letter dated in April 2005, prior to the adjudication of 
the veteran's claim, told him that VA would make reasonable 
efforts to assist him in obtaining evidence supportive of his 
claim.  He was informed that he should provide sufficient 
information concerning outstanding evidence, and that it 
remained his responsibility to support his claim with 
appropriate evidence.  The evidence necessary to support a 
claim for increase was discussed, and the veteran was told 
that he should submit evidence that his PTSD had increased in 
severity.  The letter provided examples of the types of 
evidence the veteran could submit.  The evidence of record 
was listed.

In September 2007 the veteran was provided information 
regarding the manner in which VA determines disability 
ratings and effective dates.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  The July 2007 notice advised the veteran that, in 
evaluating claims for increase, VA looks at the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and their impact on employment.  The letter did not 
advise the veteran whether the Diagnostic Codes pertinent to 
the disability contain criteria necessary for entitlement to 
a higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  
However, the Board's review of the record demonstrates that 
the veteran had knowledge of what was necessary to 
substantiate his claim.  In this regard, the Board notes that 
in his August 2005 notice of disagreement, the veteran 
pointed to his psychiatric treatment and increased medication 
in support of his claim for increase.  He has also provided 
testimony on two occasions, which included a discussion of 
the severity of his symptoms.  A statement of the case dated 
in May 2006 provided the criteria for rating mental 
disorders, and was followed by a supplemental statement of 
the case in September 2007.  In essence, the veteran has 
demonstrated through his statements and testimony that he was 
aware of the evidence necessary to substantiate his claim for 
increase.  Moreover, he has been advised of the criteria for 
evaluation of his PTSD and major depression.  The Board 
therefore finds that the fundamental fairness of the 
adjudication process is not compromised in this case.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  The veteran was 
afforded the opportunity to testify before a Decision Review 
Officer and the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

 As noted above, the veteran submitted his claim for increase 
in March 2005.

A VA examination was carried out in April 2005.  The veteran 
reported that he had been married three times, and that his 
current marriage had lasted 15 years.  He noted that he had 
been working in construction with a home builder and had been 
doing so for about two years.  He stated that prior to that, 
he had worked as a machinist and retired after 30 years.  He 
indicated that his main social support was from his wife and 
that he did not have any close friends.  He stated that his 
only hobby was fishing, as it allowed him to be alone and 
away from people.  The examiner noted that the veteran had 
been undergoing treatment at a Vet Center since 2002.  The 
veteran reported two to three nightmares per week, irregular 
but fairly frequent flashbacks, and daily unpleasant thoughts 
and memories about Vietnam.  He indicated that he avoided 
watching movies depicting war and combat, and that when he 
did, his nightmares and memories increased.  He endorsed 
isolation and noted that when he was around people, he sat 
with his back to the wall.  He related that he had remained 
distant from his first two wives.  He reported nightly 
difficulty sleeping, with three to fours of sleep per night.  
He also indicated that he had trouble with concentration, and 
that his mind wandered.  He endorsed exaggerated startle 
response to loud noises.  He also endorsed irritability and 
stated that he had been in physical confrontations with 
people.  He noted the presence of fairly chronic depressive 
symptoms, with sad mood and crying spells.  He stated that he 
had experienced suicidal thoughts.  

On mental status examination the veteran was oriented to all 
but the date.  His mood was sad and his affect was 
appropriate.  There was no evidence of thought disorder.  The 
examiner concluded that the veteran had moderate impairment 
from a social and recreational standpoint due to his need to 
isolate and irritability.  He noted that vocationally, the 
veteran was functioning "okay" and that there might be some 
mild degree of impairment due to the veteran's inability to 
get along with others as well as he would like.  However, he 
noted the veteran's report of previous private counseling, 
apparently due to his tendency to have altercations and 
difficulty with supervisors. The diagnoses were PTSD and 
dysthymia.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45, noting that the veteran's 
highest GAF score in the previous year was 50.

A VA treatment note dated in May 2005 indicates that the 
veteran showed irritability with a fair range of affect.  He 
was near tears on one to two occasions.  There was no 
evidence of thought disorder and cognition was grossly 
intact.  The diagnosis was PTSD, and the provider assigned a 
GAF score of 48.

A subsequent May 2005 VA treatment record notes the veteran's 
report of re-experiencing of traumatic events in the form of 
nightmares, intrusive memories,  exposure distress related to 
war news from Iraq, flashbacks, and physiological reactivity.  
The provider noted avoidance, amnesia of details from 
service, avoidance of closeness with others, and emotional 
numbing.  Hyperarousal in the form of irritability, poor 
sleep, hyperarousal, hyper vigilance, tenseness, and poor 
concentration were also noted.  The provider indicated a 
diagnosis of PTSD and assigned a GAF score of 50.

A July 2006 statement from the veteran's employer indicates 
that she had to separate him from certain residents due to 
his sarcastic manner.  She noted that the veteran had trouble 
holding his temper and that he made snide comments.  She 
stated that his people skills could be a definite problem.

A July 2006 VA treatment plan indicates a GAF score of 53 and 
notes hyperarousal symptoms and re-experiencing symptoms.

A July 2007 letter from the veteran's wife indicates that she 
had been frightened of the veteran's behavior at times.  She 
noted that fireworks bothered him and that he had bad dreams.  
Letters from the veteran's mother and two daughters, also 
received in July 2007, discussed the veteran's history and 
his difficult relationships with his daughters.  A letter 
from a friend noted that the veteran avoided talking about 
the war, and that when he did talk about it, he became 
agitated and emotional.  He stated that the veteran did not 
handle stress well and that he did not have close friends.

At his July 2007 Decision Review Officer hearing, the veteran 
testified that he took medication for depression and to help 
him sleep.  He noted that he married for the third time in 
1989.  He stated that he was not close with his children or 
his grandchildren.  He noted that he worked, but was on a 
reduced schedule.  He related that he "went off" on people 
he worked with.  He stated that he had no close friends and 
that he liked to fish by himself.  He indicated that he did 
not trust anyone.  

An additional VA examination was conducted in July 2007.  The 
veteran's chief complaint was depression and emotional 
lability.  The veteran stated that he felt down in the dumps.  
He also stated that he felt too much emotion and that he did 
not feel that he was able to be close to his family.  He 
endorsed constant war related memories and  poor memory, even 
with things that were personal or important.  He denied that 
remissions had not occurred with any capacity for adjustment.  
He described his psychosocial adjustment since the last 
examination as worse.  He stated that he had difficulty 
interacting with the public and that his current occupation 
involved doing yard work.  He indicated that he had to keep 
away from people due to severe irritability.  He related that 
his current support consisted of his wife and his Alcoholics 
Anonymous sponsor.  He noted that he occasionally went 
fishing, alone.  He reported that he no longer had guns 
because of his fear that he would kill someone.  He described 
previous physical altercations due to anger.  He denied 
suicide attempts.  The examiner concluded that the veteran's 
psychosocial and occupational functioning had deteriorated.  

On mental status examination, the veteran was defensive but 
friendly.  He described his mood as anxious, which was 
consistent with his overall affect, which was positively 
constricted and did not demonstrate a full range.  He was 
oriented.  He did not reveal any active suicidality, but did 
demonstrate thoughts of giving up at times.  He presented 
with occasional irrational homicidal ideation in response to 
minor provocation, but noted that he was able to manage it 
without incident.  The examiner noted that the veteran 
presented with a  depressed mood, manifested by poor sleep, 
no appetite, no interest in most things, limited 
concentration, and increased psychomotor activity.  He also 
stated that the veteran presented with an anxious mood, 
manifested by staying busy all of the time, trying to keep 
his mind from reverting to the way he lived in Vietnam, 
avoiding people and not wanting to go anywhere, feeling 
separated, and poor sleep.  The veteran described panic 
attacks,  noting about three in the previous two weeks.  He 
also described impaired impulse control, consisting of saying 
what he thought regardless of the consequences.  The 
veteran's thought processes were goal directed, logical, and 
coherent.  There were no signs of psychosis.  Judgement was 
intact but insight into his current life was not apparent.  
Remote memory was intact, but short term recall was intact 
for only one item at five minutes.  

In summary, the examiner indicated that the veteran's PTSD 
symptoms included reexperiencing, intrusive recollections of 
a severe  nature, flashbacks, distress, significant 
physiological reactivity, severe avoidance, and severe 
numbing.  He noted estrangement from the veteran's children 
and the world at large.  He indicated that the veteran's 
interests were restricted.  He also noted that the veteran's 
affect was severely constricted and that there was no 
negative affect whatsoever.  He stated that the veteran had a 
severe sense of foreshortened future and that arousal was 
strong with prominent irritability and disturbed sleep.  He 
noted that the veteran's concentration was very poor and 
severely impaired and that vigilance and startle response 
could also be severe.  The examiner concluded that the 
veteran had severe occupational and social impairment.  He 
indicated that the prognosis for improvement was limited.  
The diagnosis was PTSD.  The examiner assigned a GAF score of 
45.

At his December 2007 hearing before the undersigned, the 
veteran testified that  he had worked as a machinist for 31 
years until he retired in 2000.  He stated that he was no 
longer working because he had trouble dealing with people.  
He indicated that he had experienced panic attacks.  He also 
indicated that he had experienced thoughts of killing others.  
He stated that his medication had been increased two weeks 
previously.  He noted that he had presented to the VA 
emergency room after having a panic attack.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, and major depression is evaluated pursuant to 
Diagnostic Code 9434.  Both are subject to the criteria 
listed under the General Rating Formula for Mental Disorders, 
which provides for a 50 percent evaluation where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9343 (2007).  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
score of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Having carefully reviewed the evidence pertaining to the 
veteran's PTSD and major depression, the Board has concluded 
that an evaluation of 70 percent is warranted.  In this 
regard, the Board notes the veteran's report of sleep 
disturbance, flashbacks, nightmares, intrusive thoughts, 
startle response, avoidance, anxiety, severe irritability, 
anger control problems, and social isolation.  The veteran 
indicates that he has difficulty getting along with others, 
especially in the work place.  His anger control problems 
have also caused problems in the workplace and with people in 
general.  He reports panic attacks and continuous depression.  
Objectively, the record shows that the veteran has 
experienced conflict at work.  He has no close friends.  His 
relationship with his children is strained.  He finds no 
pleasure in most activities.  He is anxious and his affect is 
positively constricted.  The July 2007 VA examiner concluded 
that the veteran's psychiatric symptoms caused severe 
impairment of his social and occupational functioning.  
Accordingly, the Board finds that an evaluation of 70 percent 
is applicable.  

However, an evaluation in excess of 70 percent is not 
warranted.  Little in the record, including the veteran's 
testimony, suggests that there is total social and 
occupational impairment.  The veteran's thought processes are 
not grossly impaired, and there is no indication of 
psychosis.  He does not engage in grossly inappropriate 
behavior.  Judgment is intact.  During the appeal period, the 
veteran's GAF score has been assessed at worst, as 45.  Such 
a score indicates serious impairment in social and 
occupational functioning, and which is contemplated by the 70 
percent evaluation.  Moreover, the record does not establish 
that the veteran suffers from totally incapacitating symptoms 
or that there is total occupational and social impairment.  
Accordingly, the Board finds that the appropriate rating for 
the veteran's PTSD and major depression is 70 percent.

ORDER

Entitlement to a 70 percent evaluation for PTSD and major 
depression is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


